DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response to the restriction requirement filed on August 8 2012, has been received and entered.  No claims have been amended, cancelled or newly added. Claims 1-15 are pending in this instant application.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 drawn to a poly(ether-carbonate)-based polymer comprising urethane, urea, or urethane- urea groups, hard segments, and soft segments, wherein the soft segments comprise poly(ether-carbonate) residues and at least one of polyisobutylene residues and hydrogenated polybutadiene residues, and the hard segments comprise diisocyanate residues and optionally chain extender residues in the reply filed on August 12, 2022
Applicant’s election of the urethane species in the reply filed on August 12, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-11 are under consideration.
The election/restriction requirement is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/648,093 filed on March 26, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 3, 4, 5, 6, 8, 10, and 11 are indefinite for reciting the term “residues” because the claim includes elements not actually disclosed (those encompassed by “residues"), thereby rendering the scope of the claim unascertainable.  One of ordinary skill in the art could not reasonably determine the meets and bounds of this limitation because it is not clear what structures are encompassed by the term “residues”.  The term is not defined by the claims, the specification does not provide a standard for ascertaining how little or how much of a compound structure is considered a residue, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Claims 1-11 are included in the rejection as they either include the term residue or depend directly/indirectly from a claim with the term residues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (Pub. No.: US 2010/0179298; Pub. No.: Jul. 15, 2010).

The claims recite a poly(ether-carbonate)-based polymer comprising urethane, urea, or urethane- urea groups, hard segments, and soft segments, wherein the soft segments comprise poly(ether-carbonate) residues and at least one of polyisobutylene residues and hydrogenated polybutadiene residues, and the hard segments comprise diisocyanate residues and optionally chain extender residues.

Regarding claims 1-5 Faust discloses a polymer comprising a hard segment and soft segment, wherein the hard segment is urethane comprising isocyanate with a chain extender and the soft segment comprises a polycarbonate macrodiol and a polyisobutylene macrodiol or diamine (abstract and [0083]), wherein the polycarbonate macrodiol includes polycarbonate polyols [0059], which reads on the instantly claimed poly(ether-carbonate) residues.

Regarding claim 6, Faust discloses wherein the polyisobutylene residue comprise a C6-C18 aryl [0071] and the aryl has been defined as a carboxcycylic aromatic group [0044].
Regarding claim 7, Faust discloses wherein the weight ratio of the soft segment to the hard segment is 80:20 [0104] or 60:40 [0108] which fall within the instantly claimed range.
Regarding claim 8, Faust discloses wherein the weight ratio of the soft segment includes at least 2% weight  polycarbonate macradiol and at least 2% by weight of the polyisobutylene macrodiol or diamine (abstract and [0093]), which therefore incudes a 1:1 weight ratio and is within the instantly claimed range.
Regarding claim 9, Faust discloses wherein the molecular weight of the polymer is lot less than about 50 kilodaltons [0009] and therefore is within the instantly claimed range.
Regarding claim 10, although Faust does not compare the tear strength of the instantly claimed polymer to a copolymer without pol(ether-carbonate) reside, Faust does disclose the instantly claimed poly(ether-carbonate) based polymer comprising a hard segment and soft segment, wherein the hard segment is urethane comprising isocyanate with a chain extender and the soft segment comprises a polycarbonate macrodiol and a polyisobutylene macrodiol or diamine (abstract and [0083]), wherein the polycarbonate macrodiol includes polycarbonate polyols [0059], wherein the weight ratio of the soft segment to the hard segment is 80:20 [0104] or 60:40 [0108], wherein the weight ratio of the soft segment  includes at least 2% weight  polycarbonate macradiol and at least 2% by weight of the polyisobutylene macrodiol or diamine (abstract and [0093]), and wherein the molecular weight of the polymer is lot less than about 50 kilodaltons [0009].  As the claimed polymer and the polymer of Faust are identical or substantially identical it would be expected that the poly(ether-carbonate) based polymer have a greater tear strength than a comparative polymer without poly(ether-carbonate) residues, wherein the comparative polymer has a shore durometer within 50% to 150% of the shore durometer of the poly(ether-carbonate)-based polymer until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition. In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences. See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2"¢ 1992 (PTO Bd. Pat. App. & Int. 1989).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical
processes, a prima facie case of either anticipation or obviousness has been
established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977).
"When the PTO shows a sound basis for believing that the product is of the
applicant and the prior art are the same, the applicant has the burden of showing
that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPOQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985} (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court held on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). MPEP 2112.01 (I).

Regarding claim 10, although Faust does not compare the chemical stability of the instantly claimed polymer to a polymer with poly(tetramethylene oxide) residues instead of poly(ether-carbonate) residues, wherein the comparative polymer has an amount of poly(tetramethylene oxide) residues equal to an amount of poly(ether-carbonate) residues in the poly(ether-carbonate)-based polymer, and wherein the comparative polymer has a shore durometer within 50% to 150% of the shore durometer of the poly(ether-carbonate)-based polymer.  Faust does disclose the instantly claimed poly(ether-carbonate) based polymer comprising a hard segment and soft segment, wherein the hard segment is urethane comprising isocyanate with a chain extender and the soft segment comprises a polycarbonate macrodiol and a polyisobutylene macrodiol or diamine (abstract and [0083]), wherein the polycarbonate macrodiol includes polycarbonate polyols [0059], wherein the weight ratio of the soft segment to the hard segment is 80:20 [0104] or 60:40 [0108], wherein the weight ratio of the soft segment  includes at least 2% weight  polycarbonate macradiol and at least 2% by weight of the polyisobutylene macrodiol or diamine (abstract and [0093]), and wherein the molecular weight of the polymer is lot less than about 50 kilodaltons [0009].  As the claimed polymer and the polymer of Faust are identical or substantially identical it would be expected that the poly(ether-carbonate) based polymer have a greater overall chemical stability than a comparative polymer with poly(tetramethylene oxide) residues instead of poly(ether-carbonate) residues, wherein the comparative polymer has an amount of poly(tetramethylene oxide) residues equal to an amount of poly(ether-carbonate) residues in the poly(ether-carbonate)-based polymer, and wherein the comparative polymer has a shore durometer within 50% to 150% of the shore durometer of the poly(ether-carbonate)-based polymer until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition. In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences. See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2"¢ 1992 (PTO Bd. Pat. App. & Int. 1989).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical
processes, a prima facie case of either anticipation or obviousness has been
established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977).
"When the PTO shows a sound basis for believing that the product is of the
applicant and the prior art are the same, the applicant has the burden of showing
that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPOQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985} (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court held on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). MPEP 2112.01 (I).


It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a hard segment and soft segment, wherein the hard segment is urethane comprising isocyanate with a chain extender and the soft segment comprises a polycarbonate macrodiol and a polyisobutylene macrodiol or diamine (abstract and [0083]), wherein the polycarbonate macrodiol includes polycarbonate polyols [0059] to form a polymer as disclosed by Faust as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Faust had already disclosed a polymer comprising a hard segment and soft segment, wherein the hard segment is urethane comprising isocyanate with a chain extender and the soft segment comprises a polycarbonate macrodiol and a polyisobutylene macrodiol or diamine (abstract and [0083]), wherein the polycarbonate macrodiol includes polycarbonate polyols [0059]  It would have only required routine experimentation to modify the composition of Faust for a poly(ether-carbonate) based polymer comprising a hard segment and soft segment as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17-20 of U.S. Patent Application Serial No. 17/112344.
Although the claims at issue are not identical, they are not patentably distinct from each other because the independent the claim of application ‘344 reads on the instantly claimed polymer.  independent claims 1, 5, and 6 of the instant application recites a poly(ether-carbonate)-based polymer comprising urethane, urea, or urethane- urea groups, hard segments, and soft segments, wherein the soft segments comprise poly(ether-carbonate) residues and at least one of polyisobutylene wherein the polyisobutylene  comprises an aromatic compound, and the hard segments comprise diisocyanate residues and optionally chain extender residues.  The independent claim 1 of copending application recites a polymer comprising polyurethane, hard segments and soft segments wherein the soft segment contains a phenoxy-containing polyisobutylene and poly)ether-carbonate) and the hard segment comprises diisocyanate residues and a chain extender.  Both the instant claim 1, 5 and 6 and independent claim 1 of copending Application ‘344 comprises an aromatic-containing polyisobutylene residue as a portion of the soft segment.  The dependent claims are identical or substantially identical reciting the same limitations with respect to polymer makeup, weight ratios, and molecular weights.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
 No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desal et al. (Pub. No.: WO 2009/158600; Pub. Date: Dec. 30, 2009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617